This writ of error was taken to a judgment for the defendant in an action to recover damages for an injury to a pedestrian on a highway. The verdict of the jury determined the facts in issue and the trial court denied a motion for new trial.
A careful consideration of the record discloses no reversible error of law or procedure in the trial. The judgment should be affirmed. See Sections 4637 (2918), 4499 (2812) C.G.L.
Affirmed.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.
                      ON FURTHER REHEARING.